Title: From John Adams to Herman Heyman, 30 January 1784
From: Adams, John
To: Heyman, Herman


          Sir
            The Hague January 30. 1784
          I have received the Letter you did me the Honour to write me on the 17. of this Month.
          I wish Sincerely well to your Plans of Connection with America, but as they are of a private Nature I have no more Authority to give you Advice or Assistance, than any private Citizen.
          I cannot give you any Encouragement, that Congress or the State of Maryland, or any other of the United States, will give you any publick Aid.— The Country is all open to the Enterprizing who, if they can find their Interest in Emigration have full Scope to exert their Skill, Talents & Industry: But the publick will be cautious of interfering.
          I would not, on the one hand, discourage your Attempt nor on the other inspire you will false hopes. Your Plan is vast, and the Expence must be very great, So that if you Should not meet with Success the Disappointment might be Serious.— Wood it is true is plenty, but Labour is very dear. There have been Several Attempts to introduce the Manufactory of Glass into America. One at Braintree near Boston, my native Place, and one or more, at Philadelphia. These Succeeded to a certain degree, but I believe never made any great Fortune.
          If your Friend Mr John Fried. Amelong goes to Maryland I would recommend him to the Civilities of his Excellency the Governor of that State, and any of the Members of their Legislature, and any of the Members of Congress now Sitting at Anapolis. Any of these Personages would have the Goodness to give thier Advice to Mr Amelong, and he may take this Letter with him if you please, as an Introduction. But he must not from thence expect any publick Assistance.
          With great Esteem and Respect &c
        